SoS ee HY DBR A BR WO PO

NO NO NY NY VY KN DN NO RO Rm ea ea ei ea ea a i
oN DUN FP WN KF DO OWA Dn FB WwW KF CS

Case 2:20-cr-00664-DJH Document 22 Filed 10/20/20 Page 1 of 2

ho.

 

 

LED ___Lopa@eo |
__. RECEIVED _— COPY |
WILLIAM P. BARR ;
Attorney General of the United States OCT 2 0 2020
JOHN C. ANDERSON CLERK U 8 DISTRICT GOURT
United States Attorney DISTRICT AF ARIZONA _
[BY cncramcnanab eset. DEPUTY

 
 
  

PAUL J. MUSLIWIEC

Special Attorney Acting Under Authority
onferred by 28 U.S.C. § 515

U.S. Department of Justice

U.S. Attorney’s Office, District of New Mexico

201 Third Street, NW, Suite 900

Albuquerque, New Mexico 87102

Telephone: 505-224-1411

Email: paul.mysliwiec@usdoj.gov
Attorneys for Plaintiff @ . REDACTED FOR
PUBLIC DISCLOSURE
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-20-00664-PHX-DJH (ESW)
Plaintiff,
INDICTMENT
VS.
VIO: 18 U.S.C, § 2261 A(2)(B) and 2262
Cyberstalking
Samuel Marian Mattia, Count 1
Defendant.

 

 

 

THE GRAND JURY CHARGES:
COUNT 1

Between on or about April 9, 2019 and April 28, 2019, in Maricopa County, in the
District of Arizona and elsewhere, the defendant SAMUEL MARIAN MATTIA, with the
intent to harass and intimidate M.H. and J.H., used an interactive computer service,
electronic communication service, and facility of interstate and foreign commerce to
engage in a course of conduct that caused,
///
///

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cr-00664-DJH Document 22 Filed 10/20/20 Page 2 of 2

and would reasonably be expected to cause, substantial emotional distress to M.H. and J.H.

In violation of 18 U.S.C. Section 2261 A(2)(B) and 2262.

A TRUE BILL

/s/
FOREPERSON OF THE GRAND JURY
Date: October 20, 2020

JOHN C. ANDERSON
United States Attorney

{sf
PAUL J. MYSLIWIEC
Assistant U.S. Attorney

 

 

 
